MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this
                                                                               FILED
Memorandum Decision shall not be regarded as                             Sep 14 2017, 5:27 am
precedent or cited before any court except for the
                                                                               CLERK
purpose of establishing the defense of res judicata,                      Indiana Supreme Court
                                                                             Court of Appeals
collateral estoppel, or the law of the case.                                   and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Suzy St. John                                            Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General
Indianapolis, Indiana
                                                         Caryn N. Szyper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA

Webster Bradley Campbell,                                September 14, 2017

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1611-CR-2648
        v.                                               Appeal from the Marion Superior
                                                         Court.
                                                         The Honorable Mark D. Stoner,
State of Indiana,                                        Judge.
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         49G06-1504-F3-13730




Darden, Senior Judge




Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2648 | September 14, 2017         Page 1 of 7
                                          Statement of the Case
[1]   Webster Campbell appeals his conviction of carrying a handgun without a
                                                1
      license, a Class A misdemeanor. We affirm.


                                                     Issue
[2]   Campbell raises one issue, which we restate as: whether the evidence is

      sufficient to sustain his conviction.


                                   Facts and Procedural History
[3]   On March 15, 2015, two men, armed with handguns, entered Shanisha

      Hughes’ Indianapolis house through an unlocked door to rob the inhabitants.

      Hughes, her children, and a family friend, named George Clifton, were present.

      The men pointed guns at Hughes and Clifton. Hughes gave them $2,265, but

      Clifton had no money. Immediately after the men left the house, Hughes

      looked outside and saw a blue Dodge Charger drive by. She called the police

      and reported the robbery, including her sighting of the Charger.


[4]   On April 7, 2015, two different men entered Hughes’ house to again rob the

      inhabitants. This time, the men left with $30,000. Hughes reported the robbery

      to the police. At the time of the robbery, Hughes’ children had recognized the

      robbers. Hughes’ children subsequently looked them up on a social media site.

      They found a picture of one of the robbers with a man who was later identified



      1
          Ind. Code § 35-47-2-1 (2014).


      Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2648 | September 14, 2017   Page 2 of 7
      as Webster Campbell. Hughes believed Campbell was one of the men who had

      robbed her on March 15.


[5]   Detective Gary Smith was assigned to investigate the April 7 robbery. Hughes

      gave him the picture of Campbell and the other men. On the night of April 20,

      2015, Smith was watching a house and saw a man that he believed matched a

      description of one of the April 7 robbers leave the house unaccompanied, get

      into a blue Dodge Charger, and leave. Smith decided to follow the Dodge

      Charger and eventually stopped it after the driver committed several traffic

      infractions. Campbell was driving and no one else was in the vehicle.


[6]   Smith took Campbell into custody and had the vehicle towed. Smith learned

      the Dodge Charger was registered to Ronda Patton, Campbell’s mother. He

      obtained a search warrant for the vehicle and found a silver and black handgun

      under the driver’s seat, “toward the front of the seat, um, where the driver’s legs

      would be.” Tr. Vol. II, p. 91.


[7]   Detective Scott Stauffer questioned Campbell and asked him if he had a

      handgun permit. Campbell asked, “what if I hadn’t paid my fees?” Id. at 120.

      The officers determined Campbell had applied for a gun permit but it was not

      valid because he had not paid the required fees.


[8]   It was later discovered that Campbell’s mother had loaned the Dodge Charger

      to him because his own vehicle had broken down and he borrowed the Charger

      to get to and from work. Campbell’s mother did not allow anyone other than



      Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2648 | September 14, 2017   Page 3 of 7
       Campbell and his sister to drive the Charger, and the handgun did not belong to

       Campbell’s mother or his sister.


[9]    The State charged Campbell with armed robbery of Hughes and attempted

       armed robbery of Clifton, both Level 3 felonies, and possession of a handgun

       without a license, a Class A misdemeanor. Campbell waived his right to a jury

       trial and requested a bench trial. The court determined Campbell was not

       guilty of the robbery charges but was guilty of carrying a handgun without a

       license. The court imposed a sentence, and this appeal followed.


                                    Discussion and Decision
[10]   Campbell claims there is insufficient evidence to demonstrate he possessed the

       handgun. When reviewing the sufficiency of the evidence to support a

       conviction, we consider only the probative evidence and reasonable inferences

       supporting the verdict. Calvert v. State, 930 N.E.2d 633, 638 (Ind. Ct. App.

       2010). We neither reweigh the evidence nor assess the credibility of witnesses.

       Id. If there is probative evidence from which a reasonable trier of fact could

       find the elements of the crime proven beyond a reasonable doubt, we must

       affirm. Id. We apply this standard whether the evidence is direct or

       circumstantial in nature. Winters v. State, 719 N.E.2d 1279, 1281 (Ind. Ct. App.

       1999).


[11]   In order to convict Campbell of possession of a handgun as a Class A

       misdemeanor, the State was required to provide beyond a reasonable doubt that



       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2648 | September 14, 2017   Page 4 of 7
       Campbell (1) knowingly or intentionally (2) carried (3) a handgun (4) on his

       body or in a vehicle (5) without being licensed. Ind. Code § 35-47-2-1.


[12]   Campbell’s appeal focuses on the “carry” and “knowingly or intentionally”

       elements of the offense, arguing there is no evidence that he owned the gun or

       was aware it was in the vehicle. In response, the State claims the evidence

       indicates Campbell constructively possessed the handgun.


[13]   A defendant may be convicted under a theory of constructive possession when

       he or she does not have a contraband object on his or her person but

       nevertheless has direct physical control over the object. Thompson v. State, 966
N.E.2d 112, 122 (Ind. Ct. App. 2012) (quotation omitted), trans. denied.

       Constructive possession is established by showing the defendant had the intent

       and capability to maintain dominion and control over the contraband. Person v.

       State, 661 N.E.2d 587, 590 (Ind. Ct. App. 1996), trans. denied. To prove the

       intent element, the State must demonstrate the defendant’s knowledge of the

       presence of the contraband. Goliday v. State, 708 N.E.2d 4, 6 (Ind. 1999). Intent

       may be inferred when possession of the premises is exclusive. Parson v. State,

       431 N.E.2d 870, 872 (Ind. Ct. App. 1982).


[14]   In Goliday, the police stopped the defendant as he was driving a vehicle. 708
N.E.2d at 5. An officer determined the defendant did not have a valid license

       or registration for the vehicle, and the license plate was stolen. At that point,

       the defendant attempted to flee and was captured. The vehicle was impounded

       and searched, and illegal drugs were found. The defendant argued on appeal


       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2648 | September 14, 2017   Page 5 of 7
       that he did not possess the contraband, claiming he was not in exclusive

       possession of the vehicle because he had borrowed it. The Indiana Supreme

       Court rejected that argument, stating: “The issue, however, is not ownership

       but possession. The defendant was the only person in the vehicle when the

       police stopped it. His exclusive possession of the vehicle was sufficient to raise

       a reasonable inference of intent.” Id. at 6.


[15]   Similarly, in the instant case, Campbell was the driver and was alone in the

       Dodge Charger when the police stopped him and found the handgun under the

       driver’s seat, close to where his legs would have been as he sat in the vehicle.

       Detective Smith had observed Campbell approach the vehicle unaccompanied

       and drive it away prior to the traffic stop. The evidence revealed that Campbell

       had been in sole possession of the Dodge Charger after borrowing it from his

       mother because his own vehicle had broken down, and he was using her vehicle

       to get to and from work. Campbell’s mother had not allowed anyone other

       than Campbell and his sister to drive the vehicle. The handgun did not belong

       to Campbell’s mother or his sister. This is sufficient evidence from which the

       finder of fact could have determined beyond a reasonable doubt that Campbell

       constructively possessed the firearm at the time of the traffic stop. See Parson,
431 N.E.2d at 872 (evidence sufficient to show constructive possession of

       handgun; defendant was sole occupant of motor home where gun was found

       and had been in “exclusive possession for longer than a brief period of time

       before the search”).




       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2648 | September 14, 2017   Page 6 of 7
                                                Conclusion
[16]   For the reasons stated above, we affirm the judgment of the trial court.


[17]   Affirmed.


       Bailey, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2648 | September 14, 2017   Page 7 of 7